United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 95-3827
                                   ___________

Jan Johnson,                            *
                                        *
      Appellant,                        *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Baptist Medical Center,                 *
also known as Health Midwest;           *
Goppert Family Care Center;             *
and Dr. Lawrence Rues,                  *
                                        *
      Appellees.                        *
                                   ___________

                             Submitted: May 17, 1996

                                  Filed: June 10, 1997
                                   ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       Dr. Jan Johnson petitions for rehearing of her appeal from the district court's
order entering summary judgment against her, an order that we affirmed. See Johnson
v. Baptist Medical Center, 97 F.3d 1070 (8th Cir. 1996).
      Our court has recently had occasion to address the question of what a plaintiff
must do in an employment discrimination case in order to avoid summary judgment.
We held that the plaintiff's evidence must tend to make out a prima facie case and
support a finding that the defendant's proffered reasons for the decision complained of
were pretextual. See Ryther v. KARE 11, 108 F.3d 832 (8th Cir. 1997). While in our
original panel opinion in the present case we expressed doubt about whether Dr.
Johnson had produced sufficient evidence to make out a prima facie case, we assumed
that she had, and we continue to make that assumption for purposes of this rehearing
petition. Having reexamined the matter, we conclude again that Dr. Johnson produced
insufficient evidence to support an inference that the reasons that BMC offered for
Dr. Johnson's termination were pretextual.

       Dr. Johnson asserts that we incorrectly characterized as hearsay her deposition
testimony concerning what she believed was evidence that Dr. Rues treated her and
other female residents differently from male residents. She, however, has incorrectly
characterized the testimony that she cites, because it does not deal with any other
female residents than herself nor with "male residents." It recounts instead a single
occasion on which Dr. Johnson believes that Dr. Rues was abusive to her but patient
and understanding with a male resident. We believe that this testimony provides
insufficient evidence to support a reasonable inference that BMC's proffered reason for
terminating Dr. Johnson was not the real one, because the inference, if any, of disparate
treatment that it raises is simply too weak, and its connection to her termination too
tenuous, to do so.

       Dr. Johnson also points to what she asserts is evidence of disparate treatment of
other female residents. Much of this evidence was not cited in her original appellant's
brief in this court, but, in any case, it does not support an inference of the kind
necessary for avoiding summary judgment. For instance, the fact, if it is one, that
Dr. Rues once spoke angrily to Dr. Terry Prichard is of no probative value whatever,
because it is a single instance, no pattern is shown, and, most importantly, there is no
showing that Dr. Rues was never angry with male residents.


                                          -2-
       Dr. Johnson registers a number of other complaints about the original panel
opinion in this case, none of which has merit. She maintains, for instance, that we
ignored the fact that "there were never any established minimum performance standards
provided to Johnson and other residents." Assuming that that was so, it has to be plain
that a lack of precise standards was a disability under which both female and male
residents were laboring. Dr. Johnson does not tell us how a lack of precise standards
can imply a lack of candor in BMC's articulated reasons for her termination. Her
assertion that she was terminated without due process suffers from the same infirmity,
because she also maintains that no procedures were in place for anyone, male or
female.

        We have examined Dr. Johnson's evidence and have concluded for the reasons
given that it is insufficient to support an inference that BMC's articulated motive for her
termination was pretextual. We note, too, the difficulty that we had, as the district
court did, in locating the evidence on which Dr. Johnson relied to support her
arguments, because the necessary citations to the record were not included in the
argument portion of her brief. We are under no duty to search a record, especially one
this long, if counsel does not supply adequate references to it, for evidence to support
a party's arguments. Cf. Barger v. Anheuser-Busch, Inc., 87 F.3d 256 (8th Cir. 1996).

      The petition for rehearing is denied.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-